EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 26 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Locke; Christopher Brian (US 9956120 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1-21 are allowed.
Reasons for Allowance
All references cited on the IDS filed 25 January 2021 have been considered.
Robinson; Timothy Mark et al. (WO 2013066426 A2), the closest art of record, discloses a reduced-pressure system (¶ [0004], [0024], system 100), comprising a base layer (¶ [0025], fluid-permeable substrate member 124); an adhesive (¶ [0031], the tissue-fixation element 126 is operational to tack or at least temporarily attach the distribution manifold 116 to the tissue site 102). However, Robinson lacks an adhesive configured to extend through apertures in a periphery of the base layer. Instead, Robinson shows that any apertures in substrate member 124 are small enough to prevent the tissue-fixation element 126 from passing through them. The cross-section of Fig. 8 shows that substrate member 124 and the tissue-fixation element 126 form distinct layers which do not overlap or intermesh with each other. 

Also cited on the IDS, Matsuoka, Atsushi et al. (JP 2012050274 A) lacks a dressing for treating a tissue site and instead teaches a synchronous motor including a plurality of sections and a permanent magnet (abstract). 
 
Applicant’s arguments filed 26 October 2020 have been considered and are persuasive. Examiner advances additional reasons for allowance.

The following references were cited in the Notice of Allowance for parent case 14490898, mailed 28 February 2018.
Pike; John Alec et al. (US 5902439)
Schaar; Charles H. (US 3183116)
Hill; George Roland et al. (US 20140141197)
Speer; Dwaine D. (US 20120040131) 
Loscuito; Salvatore M. (US 5246775)
Mehta; Vinay et al. (US 20080173389)


Bougherara; Chaabane et al. (US 20100168633 A1), the closest art of record, describes a medical adhesive tape for a wound dressing (¶ [0002], [0003], [0049]), including a base layer (¶ [0095], adhesive layer 107,109), a plurality of apertures disposed through a periphery and a central portion of the base layer (¶ [0097], perforations 130 defined in the first (upper) adhesive layer 107). 
However, Bougherara does not position apertures along an edge of a periphery with an interior exposed at an edge. Instead, Bougherara shows that perforations 130 extend only inside the boundaries of the first (upper) adhesive layer 107, and do not overlap its edge (Fig. 2). 

Also of record, Ashwell; Tim (US 20110281084 A1) discloses a medical adhesive tape (¶ [0002], [0007], [0021], adhesive tape 10), including  a base layer (¶ [0021], backing material 12); having a periphery and a central portion and a plurality of apertures disposed through the periphery and the central portion (¶ [0023], the bare spots 14 can therefore be considered apertures, perforations, holes, or the like in the adhesive layer on the tape); and 

However, Ashwell does not configure an adhesive to extend through the peripheral apertures, and instead applies adhesive directly to the base layer (¶ [0022], the adhesive film provides the backing material with adhesiveness on one side).

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Douthat; Page K. (US 20150043839 A1) describes a protective enclosure (¶ [0002], [0005], [0042], sheath or shield 10), including a base layer (¶ [0043], sheath pocket having a top 130), apertures (¶ [0043], the top passage edge having holes 138 provided therein); and adhesive configured to extend through the apertures (¶ [0047], the adhesive that was extruded through the holes 138 adheres to the top of the shield). However, Douthat does not position apertures along an edge of the periphery and that have an interior exposed at the edge. Instead, Douthat shows that each of the holes 138 are fully offset from the edge of top 130 (Figs. 1-3).

Karami; Hamzeh (US 3948258 A) discloses a disposable diaper (Figs. 4, 5, disposable diaper 20), including a base layer with apertures (Figs. 2-8, pad assembly 22 also has opening means 46 extending through the pad assembly); and adhesive configured to extend through the apertures (col. 3, lines 36-40, the adhesive which is exposed through the opening means 46 contacts the second surface 62 of the release sheet 58). However, Karami lacks apertures that have an interior exposed at the edge and instead explicitly describes apertures that are offset from an edge (col. 2, lines 50-55, the pad assembly 22 also has opening means 46 extending through the pad assembly, and spaced from the side edge 30 of the pad assembly 22).  

Pigg; William et al. (US 20180021180 A1) describes a wound dressing (¶ [0001], [0005], [0059], FIGS. 1 to 4, wound dressing 1), including a base layer (¶ [0060], apertured wound-facing top sheet 10), having apertures (¶ [0064],  FIG. 5, this embodiment 40 of the apertured wound facing sheet consists of an apertured polymer film substrate layer 42]); and adhesive configured to extend through the apertures (¶ [0061], the relatively large aperture size and low thickness of the top sheet 10 enable pressure-sensitive adhesive from the laser 4 to penetrate through the apertures and adhere to skin located below the top sheet 10). However, Pigg lacks apertures having an interior exposed at an edge and instead shows that perforations 45, 46, 47, 48 are entirely circular and uninterrupted. In another embodiment, Pigg shows circular cuts 86 that are substantially offset from the edges of a base layer (Fig. 8).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781